DETAILED ACTION
	Claims 1-20 are pending.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US 2019/0190017).
	Regarding claims 1-10, Hayashi teaches an electrode for a storage device such as a lithium capacitor or battery comprising a metal foil collector with a film including an active material and a binder laminated thereon (par. 4-11, 47, 62, 70, 142, fig. 3).  Hayashi teaches that the binder may comprises any one or a combination of PTFE, PVDF, PEO, CMC, and PVP (par. 62).
	Regarding claims 11-18, Hayashi teaches preparing an active material, a binder, and a solvent to form a slurry and then subjecting the slurry to a rotational speed and a mixing blade (shear force), followed by pressing the mixture into a film (par. 4-11, 47, 62, 70-73, 78-80, fig. 3). Hayashi teaches that the binder may comprises any one or a combination of PTFE, PVDF, PEO, CMC, and PVP (par. 62).
	Regarding claim 19, Hayashi teaches that the solvent may be acetone (par. 66).
	Regarding claim 20, Hayashi teaches that the active material film is laminated on a foil collector (par. 142).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729